Citation Nr: 0528028	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claim of entitlement to service connection for residuals of 
an upper respiratory infection, to include bronchitis, 
asthma, and chronic obstructive pulmonary disorder (COPD).  
This case was remanded in August 2004 and now returns to the 
Board for appellant review.


FINDING OF FACT

Resolving all doubt in the favor of the veteran, he has 
chronic bronchitis that is etiologically related to his in-
service respiratory treatment and complaints as well as his 
exposure to environmental elements while performing his 
duties as a lineman.


CONCLUSION OF LAW

Chronic bronchitis was incurred during the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  The VCAA and 
its implementing regulations are applicable to the claim now 
before the Board.  As the Board's decision herein constitutes 
a complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

Background

The veteran served on active duty from June 1966 to June 1969 
in the United States Army.

The veteran's service medical records reflect that in 
February 1968, the veteran sought treatment for an acute 
respiratory infection.  In September 1968 and October 1968, 
the veteran was seen for complaints of a sore throat.  His 
tonsils were swollen and exudated.  No diagnosis was 
provided.  At the veteran's May 1969 separation examination, 
clinical evaluation of his nose, sinuses, mouth and throat, 
and lungs and chest was normal.  A chest X-ray taken at the 
time of the veteran's separation examination was also normal.  
The veteran's discharge papers reflect that his military 
occupational specialty was lineman.  

A January 2002 letter from Dr. I. at the Hinton Clinic 
reflects that he treated the veteran from 1986 to 1992.  Dr. 
I. stated that a heavy rain in the mid-1990's flooded the 
storage room and damaged or destroyed many records.  As Dr. 
I. was unable to locate the veteran's records, he assumed 
that such had been destroyed.  From memory, Dr. I. recalled 
that the veteran had respiratory problems and referred him to 
the Oklahoma City VA Medical Center in March 1991.  The 
veteran gave a history of long time respiratory problems 
while in the service in the late 1960's.  When seen in Dr. 
I.'s office in January 2002, he was on mobile oxygen and 
stated that he had not smoked since he left military service.  
Dr. I. opined that the veteran's respiratory problems, which 
the veteran first noticed while in service, could very well 
be related to his time in the service.

A March 2002 VA examination for housebound status or 
permanent need for regular aid and attendance, reveals 
complaints of shortness of breath with activity.  The 
diagnosis was obstructive sleep apnea and hypoventilation, on 
home oxygen.  

A January 2003 letter submitted by Dr. F. reflects that the 
veteran suffered from chronic bronchitis, asthma, COPD, sleep 
apnea, and hypertension.  Dr. F. indicated that he reviewed 
the veteran's service medical records as well as his post-
service records.  Dr. F. noted that the veteran was a lineman 
and, in the performance of his duties, he was exposed to 
various elements of the environment (heat, cold, dust, and 
pollutants).  Dr. F. observed the veteran's in-service 
complaints in February 1968, September 1968, and October 
1968.  In regard to his negative chest X-ray in May 1969, Dr. 
F. stated that such was not unusual, as chest X-ray findings 
of COPD takes years to become evident after the patient has 
begun having the initial symptoms of the disease.  Also, 
chronic bronchitis and asthma are not evident on chest X-rays 
unless the patient is having active symptoms at the time the 
X-ray is taken and, even then, many times still do not show 
on X-ray.  Dr. F. stated that, during his 20 years of 
practicing medicine, he found such to be the case.  
Furthermore, many times patients who are in the initial 
stages of the above diseases do not seek medical care every 
time they have symptoms because the symptoms are not severe 
enough to warrant medical treatment, early on in the initial 
stages.  

Therefore, Dr. F. stated, in review of the veteran's 
performance of his duties with the associated environmental 
exposures, his treatment during active duty for recurrent 
upper respiratory infections, and his subsequent development 
of COPD, asthma, and chronic bronchitis, it was not 
unreasonable to believe that his current disabilities are 
service connected.  It was Dr. F.'s professional opinion that 
the veteran's present disability of COPD, chronic bronchitis, 
and asthma is service connected as he believed that the 
veteran developed the early stages of the above diseases 
while he was serving on active duty and he was also treated 
for such during active duty.  

A VA examination, conducted in April 2003, reflects that the 
examiner reviewed the veteran's claims file.  The veteran 
claimed that he had a respiratory infection and COPD as a 
residual of such respiratory infection.  He stated that such 
disabilities began during his military service and he had 
been treated many times in the late 1960's and early 1970's 
for excessive drainage down his throat, causing inflamed 
tonsils and chronic sore throats and upper respiratory 
infections.  The veteran further indicated that he continued 
under a physician's care from 1969 to 1976 and from 1986 to 
1992, for upper respiratory infections, excessive drainage, 
chronic sore throats, and chronic bronchitis with an episode 
of micro viral pneumonia in 1991.  

Chest X-rays showed cardiomegaly and fibrotic lung scarring.  
Pulmonary function tests showed mild restrictive disease pre-
medication and severe restrictive disease post-medication.  
The examiner diagnosed restrictive disease with lung fibrosis 
secondary to pneumonia.  The examiner opined that the lung 
fibrosis is secondary to the viral pneumonia which occurred 
in 1991, after his active military service.  The examiner 
stated that the veteran's chest X-ray upon separation from 
service was normal and, in all rights, intents, and purposes, 
the chest X-ray should have shown fibrotic scarring at that 
time if it were related to any active duty exposures or 
scarring conditions.  An addendum opinion from the examiner 
indicated that the veteran's lung condition is not related to 
his military experience 35 years ago.  The veteran did not 
have a record of treatment for a chronic lung condition while 
on active duty.  He was treated for an "acute" respiratory 
infection in February 1968 and a sore throat with swollen 
tonsils in September 1968.  Separation examination in May 
1969 showed his lungs to be normal.

A statement received in July 2003 from H.R.C., a 
chiropractor, indicated that the veteran was treated from 
November 1984 to March 1992 for, as relevant, sinusitis, 
swollen tonsils, inflamed throat, difficulty breathing 
through his nose, bronchitis, and breathing irregularities.

A September 2004 VA examination reflects that the veteran 
reported having a long history of respiratory problems and 
diagnoses of COPD, chronic bronchitis, and sinusitis since 
his military service.  It was noted that the veteran replaced 
telephone lines while in the service.  He began having 
chronic drainage "tonsil swelling" while he was in Germany.  
The veteran had been told by a physician "the exposure to 
chemicals in Germany" may have started this problem.  He had 
also been informed that he might have asthma.  While he was 
in Germany, when he came in with these episodes he was 
treated with antibiotics and breathing treatments.  The 
veteran was told at least once that he had tonsillitis.  The 
veteran reported post-service treatment for drainage, sore 
throat, coughing, and discolored sputum production.  It was 
further noted that the veteran was hospitalized for microbial 
pneumonia.  The veteran also had sinusitis, coughed 
throughout the day, and shortness of breath.  He was on 
oxygen therapy continuously.  

The examiner completed a physical examination, to include 
clinical evaluation of the veteran's lungs.  Such revealed no 
inflammation and no obvious mucous drainage, although he did 
cough several times during the examination.  Chest X-ray 
revealed that the lungs were clear and there was no active 
chest disease identified.  

The examiner noted the veteran's in-service and post-service 
medical history, as outlined previously.  The veteran's 
pulmonary function tests revealed restrictive lung disease.  
In reviewing the chart, the examiner noted that the veteran 
had a long and extensive medical history that was complicated 
by his heart and obesity, including morbid obesity, severe 
sleep apnea, diabetes mellitus type 2, congestive heart 
failure, and hypertension.  There was no mention of COPD, but 
there was one mention of occasional sinus drainage leading to 
coughing in the morning.  The veteran's chronic oxygen 
requirement is due to congestive heart failure with right 
heart failure leading to hypoxia and carbon dioxide 
retention, with a resultant need for chronic use of oxygen.  

The examiner stated that the nature and etiology of the 
veteran's respiratory disorder was a restrictive airway 
disease.  In reviewing the record, the examiner opined that 
there is no relation of this current respiratory disease to 
his in-service respiratory complaints that consisted of a 
sore throat and upper respiratory symptomatology, including 
sinus drainage and treatment for tonsillitis.  There was no 
evidence at the current time of chronic obstructive airway 
disease.  In reviewing the veteran's service records, the 
respiratory problems listed were acute and resolved by 
discharge.  As such, the examiner opined that the veteran's 
current respiratory difficulties are not related to his in-
service acute upper respiratory disease.  

A September 2004 statement from a former employer reveals 
that the veteran worked for the city of Killeen, Texas, 
during the years immediately following his discharge from 
1969 to 1978.  The veteran's former employer stated the 
veteran sought treatment on many occasions for swollen 
tonsils, congestion, and bronchitis.  

A lay statement from a fellow servicemember, dated in October 
2004, reflects that the veteran had sore throats, congestion, 
and coughed a lot while in service.  An October 2004 
statement from the veteran's sister-in-law shows that she had 
witnessed, on many occasions over the years, the veteran 
being sick with swollen tonsils, bronchitis, and a very 
congested cough, to the point of loss of breath.  A member of 
the veteran's church submitted a statement in October 2004 
indicating that she had known him since 1968, and he had been 
an associate pastor from 1969 to 1978 in her parish.  She 
stated that she had witnessed the veteran having sore 
throats, bronchitis, and coughing to the point where he could 
not sing or preach.  An second statement from a member of the 
veteran's church was also submitted in October 2004.  She 
stated that she had known the veteran since 1980 and he was 
pastor for six years, and, during such time, she had 
witnessed, many times, the veteran having sore throats, lots 
of congestion, and coughing, to the point where he could not 
preach or sing.  In October 2004, the veteran's wife 
submitted a statement in which she indicated that she met the 
veteran in August 1968.  He had severe sore throats, huge 
swollen tonsils, much congestions, and reoccurring 
bronchitis, lots of coughing, difficulty breathing, and 
difficulty sleeping at times.  The veteran's wife stated that 
the veteran's health continued to deteriorate and, in the 
last three years, he was unable to work.  He had obstructive 
sleep apnea with hypoventilation and carbon dioxide 
retention, hypertensive stress, and diabetes, and was oxygen 
dependent.  The veteran's son, in October 2004, indicated 
that, during his lifetime, the veteran had swollen tonsils, 
excessive coughing, lots of congestion, and often, 
bronchitis.  

An October 2004 letter from Dr. I. at the Hinton Clinic 
reflects that he had reviewed service medical records 
supplied by the veteran and, in his opinion, the veteran's 
current medical condition had its onset during military 
service.

A statement received in October 2004 from H.R.C., a 
chiropractor, indicated that he had reviewed the veteran's 
medical records and military service medical records.  He 
stated that it was his opinion that the veteran's current 
medical condition had its onset during military service.  The 
chiropractor noted that the veteran was in communications for 
a field artillery unit in Germany and had breathing problems 
and a sore throat as early as February 1967.  The veteran's 
duties were performed in a variety of locations and he was 
exposed to cold weather and various environmental exposure, 
to include heat, cold, dust, and environmental pollutants.  
In February 1968, the veteran complained of respiratory 
problems.  He was also treated in September 1968 and October 
1968.  In 1972, VA records show that he was seen for 
recurrent tonsillitis.  H.R.C. stated that he treated the 
veteran between November 1984 and March 1992 for numerous 
aliments, to include swollen tonsils, sinusitis, bronchitis, 
breathing irregularities, and sleep disturbance.  In the 
chiropractor's opinion, the veteran's present disability of 
COPD, chronic bronchitis, and asthma was service connected.  
It was his belief that the veteran developed the early stages 
of the above diseases while he was serving on active duty.  
The chiropractor indicated that the veteran was not capable 
of any type of substantial gainful employment.  

VA treatment records reflect that, in September 2004, the 
veteran had a pulmonary function test that revealed results 
suggestive of severe restrictive defect and metabolic 
alkalosis with moderate hypoxemia.  In January 2005, the 
veteran was admitted due to new onset congestive heart 
failure.  Other admission and discharge diagnoses included 
obstructive sleep apnea, chronic bronchitis, diabetes 
mellitus, and hypertension.  In March 2005, his diagnoses 
included congestive heart failure exacerbation, recent 
bronchitis, COPD, and atrial fibrillation.  The veteran was 
on home oxygen.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while he was serving in the 
military, he was treated for respiratory infections.  He also 
alleges that during his work as a lineman, he was exposed to 
numerous environmental factors which led to his current 
respiratory disabilities.  As such, the veteran claims that 
service connection is warranted for a respiratory disability.

The veteran's service medical records reflect that he was 
treated for an acute respiratory infection in February 1968 
and seen for complaints of a sore throat in September 1968 
and October 1968.  His tonsils were noted to be swollen and 
exudated at such time.  The veteran's discharge papers also 
reveal that his military occupational specialty was lineman.

With regard to a current disability, the Board observes that 
Dr. F. indicated that the veteran suffered from chronic 
bronchitis, asthma, and COPD as a result of his military 
exposure.  However, the veteran's treatment records fail to 
reflect a current diagnosis of asthma.   In January 2005, it 
was noted that the veteran had chronic bronchitis and, in 
March 2005, diagnoses of COPD and recent bronchitis were 
recorded.  However, in April 2003 and September 2004, the 
examiners found that the veteran had a restrictive disease 
and, on a September 2004 pulmonary function test, there was 
no evidence of chronic obstructive airway disease.  As COPD 
is an obstructive disease and the veteran's most recent 
pulmonary function test failed to reveal such, the Board 
finds that there is no objective evidence of current COPD.  
Therefore, the only current respiratory disability that has 
been related to the veteran's military service is chronic 
bronchitis.  

Pertinent to a nexus opinion, the Board observes that there 
are conflicting opinions of record.  In January 2003, Dr. F. 
stated that he reviewed the veteran's in-service respiratory 
complaints and treatment and indicated that the veteran's 
military occupational specialty of lineman exposed him to 
various elements of the environment.  As such, Dr. F. opined 
that the veteran developed the early stages of COPD, chronic 
bronchitis, and asthma while on active duty.  Additionally, 
in October 2004, Dr. I. stated that he reviewed the veteran's 
service medical records and, in his opinion, the veteran's 
current medical condition had its onset during military 
service.  Also in October 2004, the veteran's chiropractor 
noted the veteran's in-service treatment as well as his 
military duties, and opined that the veteran developed the 
early stages of his present respiratory disabilities while 
serving on active duty.  Additionally, there are numerous lay 
statements of record testifying to the veteran's continuity 
of respiratory symptomatology, such as congestion, coughing, 
and difficulty breathing, since his discharge from service.

Also of record are the April 2003 and September 2004 VA 
examiners' opinions that the veteran's respiratory disability 
is not related to his military service, as his respiratory 
complaints were acute and resolved by the time the veteran 
was discharged.  Each examiner had reviewed the veteran's 
service medical records in rendering their opinions.  

As the evidence of whether the veteran incurred a respiratory 
disability, specifically chronic bronchitis, in service is in 
relative equipoise, the Board resolves all doubt in the favor 
of the veteran and finds that chronic bronchitis is 
etiologically related to his in-service respiratory treatment 
and complaints as well as his exposure to environmental 
elements while performing his duties as a lineman.  38 
U.S.C.A. §§ 5107, 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 


ORDER

Service connection for chronic bronchitis is granted.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


